OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS

            OFFlCi&SCBlLm<£S$)L ST^T'0N^S4WS $I1fl'OSTAGE»PITNEYBOWES
            STATE OF TEXAS            °w-     V&8&V& - —                 =-=
            PENALTY FOR J^c^&M
                                                            ZIP 78701
            PRIVATE USE &*J*TR*                             02 1W
                              ft/                           0001401623SEP    18 2015
                              f OS
9/8/2015
HARPER, ALAN JULIAN AKA|AiLAt£|RANGISJSMITH
Tr. Ct. No. 1070541-A         \^%^Z^ J^                                 WR-83,867-01
On this day, the application for I'Hl^O^VVni^f^Habeas Corpus has been received
and presented to the Court.         "^zszzzz^
                                                                  Abel Acosta, Clerk

                           ALAN JULIAN HARPER
                           POLUNSKY UNIT - TDC # 1437056
                           3872 FM 350 S.
                           LIVINGSTON, TX 77351




                                                                                   VftK'iS